Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, the “a switch (70); the switch being servo-driven,” of Claim 2, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Therefore, the “the emergency stop device (40) of the electric motor being further servo-driven by the monitoring circuit in order to cause a stop of the electric motor when the electrical potential of the cutting element is outside a setpoint range,” of Claim 8, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Claim Objections
Claim 1 is objected to because of the following informalities: “the first manual contact electrode and the second manual contact electrode,” in line 12, should be “the at least one first manual contact electrode and the at least one second manual contact electrode.  The Examiner notes that these terms should be used throughout the claims. Appropriate correction is required.
Claim 1 is objected to because of the following informalities: “the first contact,” in line 15, should be “the at least one first manual contact electrode.” The Examiner notes that these terms should be used throughout the claims. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 


Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: at least one measuring device in claim 1; and a comparator in Claim 1; the emergency stop device responsive to an operator’s contact with the cutting element. 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The measuring device was interpreted as a voltmeter connected in parallel to the terminals of the first impedance, or an amperemeter or an ohmmeter connected in series instead of the first impedance (see Applicant’s Pg. 11, ll. 15-20). 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re Claim 1, “a gripping handle of the cutting tool by the operator's hand,” is indefinite.  It is unclear if an operators hand is required and how closed “by the operator’s hand” the gripping handle needs to be.  The Examiner suggests “a gripping handle capable of being gripped by the operator.” The claims were examined as best understood.  Appropriate correction is required.  
In re Claim 1, the structure of a “comparator” is indefinite.  It is unclear what structure is being claimed.  The Examiner notes that this element is being interpreted under 35 USC 112F, as detailed above.  In other words, it is unclear what corresponding structure in the specification this limitation is referring to. The claims were examined as best understood.  Appropriate correction is required.  
In re Claim 2, “the switch being servo-driven by the cutting trigger control in order to open the second circuit during a cutting trigger, and to close the second circuit in the absence of a cutting trigger;” is indefinite.  It is unclear what is a servo-driven?  Does this require a servo?  Is the trigger a servo? Or is the servo in addition to the trigger.  It appears as though the trigger actuates, which causes a servo to actuate which, in turn actuates a switch.  None of this is illustrated in the Figures, and as such, it is unclear what structure is being claimed.  The claims were examined as best understood.  Appropriate correction is required. 
 In re Claim 3, it is unclear if the claim requires the measuring device and a voltmeter or ammeter or ohmmeter, or if the measuring device is a voltmeter or ammeter or ohmmeter.  The claims were examined as best understood.  Appropriate correction is required. 
In re Claim 8, “the emergency stop device (40) of the electric motor being further servo-driven by the monitoring circuit,” is indefinite.  It is unclear what is “servo-driven” and what structure is required by this term. Is a servo driving the motor?  This is not illustrated and as such it is unclear what structure is being claimed.  The claims were examined as best understood. Appropriate correction is required.   
In re Claim 14, “one compares” is indefinite.  It is unclear what is doing the comparing.  Is this the operator or is this part of the device?  The term “one” provides no understanding of what or who is doing the comparing.  The claims were examined as best understood.  Appropriate correction is required. 
Claim 14 is a process or method claim.  Yet, this claim does not use gerunds to claim the steps or methods of what is occurring.  As such, it is unclear what is being 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, and 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/136311 to Gemignani in view of FR3074712A1. 

In re Claim 1, Gemignani teaches a safety cutting tool (see Figs. 1-2) comprising: 
an electrically conductive cutting element (see Pg. 5, ll. 30-36, teaching blade in electrical contact),
an electrically controlled actuating motor of the cutting element (electromechanical actuator – see Pg. 5, ll. 10-29), 
a gripping handle of the cutting tool by the operator's hand (hand grip back 2a); the gripping handle being electrically insulated from the cutting element (see Pg. 5, ll. 10-29 teaching the box body 2 made of an electrically non-conductive material),
a cutting trigger control activated by the operator's hand grasping the handle (see Fig. 2, trigger #3); the cutting trigger control being electrically insulated from the cutting 
an emergency stop device (see Figs. 1-2, and Pg. 8, ll. 21 – Pg. 9, ll. 9) responsive to an operator's contact with the cutting element;
characterized by: 
at least one first manual contact electrode (plate #5 – see Figs. 1-2); 
a first electrical circuit including the first manual contact (see Figs. 1, point “A” and Fig. 2, #5), a first electrical impedance and the cutting element (see Figs. 1-2, #1); the first electric circuit is capable of closing upon a simultaneous contact of the operator with said first manual contact electrode and the cutting element (see Pg. 6, ll. 24 – Pg. 7, ll. 18 – this circuit has an impedance), 
at least one measuring device of an impedance characteristic of the first electrical circuit and an impedance characteristic of the second electric circuit (see Figs. 1-2, #8, and Pg. 6, ll. 24 – Pg. 7, ll. 18); and 
a comparator (decision block #84 – see Pg. 8, ll. 9-19, and Figs. 1-2) of the impedance characteristic of the first electrical circuit and of at least one threshold characteristic dependent on the impedance characteristic of the second electrical circuit; the comparator being connected to the emergency stop device in order to cause an emergency stop of the cutting element in case the threshold characteristic being crossed (see Pg. 8, ll. 35 – Pg. 9, ll. 9).

Gemignani does not teach at least one second manual contact electrode, the first manual contact electrode and the second manual contact electrode being electrically 

However, FR3074712A1 teaches that it is known to provide for two manual contact electrodes, one on the trigger (see FR3074712A1 translation, Pg. 2, ll. 37- Pg. 3, ll. 5) as well as one on the body of the device (see FR3074712A1 translation, Pg. 3, ll. 6-17; see also Pg. 3, ll. 18-28).   It would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to add additional contacts to the device of Gemignani, as taught by FR3074712A1 add a second electrode to the trigger of the device, because security is available as soon as the user touched the trigger/actuating means (see FR3074712A1 translation, Pg. 2, ll. 37- Pg. 3, ll. 5). 

Such a combination would provide for the first manual contact electrode and the second manual contact electrode being electrically insulated from each other and placed on at least one of the gripping handle of the tool and the cutting trigger control (as taught by FR3074712A1), a second electric circuit including the first and the second manual contact electrode (both electrodes would be in an electric circuit), the first electrical impedance and a second electrical impedance (each of the two circuits would have an separate impedance); the second electric circuit is capable of closing upon a simultaneous contact of the operator with the first and the second manual contact 

In re Claim 2, Gemignani in view of FR3074712A1, for the reasons above in re Claim 1, teaches in which the second electrical circuit (44) includes a switch (the trigger #3 in Gemignani is a switch); the switch being servo-driven by the cutting trigger control   in order to open the second circuit during a cutting trigger, and to close the second circuit in the absence of a cutting trigger (when the trigger is actuated the tool operates and when the trigger is not actuated the tool does not actuate – the claims were examined as best understood); the measuring device (#8 in Gemignani) being configured to measure an impedance characteristic of the first electric circuit  when the second electric circuit is open, and to measure an impedance characteristic of the second electric circuit  when the second electrical circuit is closed (in the device of modified Gemignani, the measuring means would be measuring whether the trigger was actuated or not – the claims were examined as best understood.

In re Claim 3, Gemignani in view of FR3074712A1, for the reasons above in re Claim 1, teaches in which the measuring device includes a source of electric current (see Gemignani, Pg. 5, ll. 25-28, teaching a battery for supplying electricity)  in series with the first and the second electrical circuit and at least one of the following: a voltmeter (see Gemignani, Pg. 6, ll. 24-35, teaching detecting/measuring means 8, measuring voltage, which under the broadest reasonable interpretation is a volt meter) 

In re Claim 4, Gemignani in view of FR3074712A1, for the reasons above in re Claim 1, teaches in which the source of electric power (see Gemignani, alternating voltage generator #7) is an alternating current source.

In re Claim 5, Gemignani in view of FR3074712A1, for the reasons above in re Claim 1, teaches which the first electrical impedance presents an Ohmic value, equal to the Ohmic value of the second electrical impedance (see Gemignani, Pg. 8, ll. 9-19 teaching zb and zt equal as well as zt equal to zo).  Modified Gemignani does not teach it is greater than 20k ohm and in which the threshold characteristic is equal to the impedance characteristic of the second circuit.   However, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to set the impedance at any reasonable value, since it has been held that changing the size or range of an article is not ordinarily a matter of invention. Appropriate selection of size, weight, ratios, etc. is considered routine, and is typically a matter of design choice. See In re Rose 105  USPQ 237 (CCPA 1955) and also In re Yount (36 C.C.P.A. (Patents) 775, 171 F.2d 317, 80 USPQ 141.  In addition, it would have been obvious to one of ordinary skill in the art to set the value at 20K ohms, since it has been held that discovering an optimum  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).   Here, the impendence value is a result effective variable depending on the volts of the device.  As such, discovering an optimum result of a result effective variable involves only routine skill in the art.

In re Claim 6, Gemignani in view of FR3074712A1, for the reasons above in re Claim 1, teaches a memory (#8, includes a programmable decision block which includes memory for storing a threshold value – see Pg. 8, ll. 9-19) for storing the threshold characteristic.

In re Claim 10, Gemignani in view of FR3074712A1, for the reasons above in re Claim 1, teaches any of the preceding claims, in which the first manual contact electrode and the second manual contact electrode are positioned on opposite sides of the grip handle (see Gemignani, Fig. 2, showing #5 on the opposite side of the body as compared to trigger #3).

In re Claim 11, Gemignani in view of FR3074712A1, for the reasons above in re Claim 1, teaches which the second electrical impedance   presents an Ohmic value greater than 20k, and preferably greater than 100k (see Gemignani, Pg. 8, ll. 9-19, teaching 2700 Ohm)

In re Claim 12, Gemignani in view of FR3074712A1, for the reasons above in re Claim 1, teaches which the first electrical impedance presents an Ohmic value equal to 

In re Claim 13, Gemignani in view of FR3074712A1, for the reasons above in re Claim 1, teaches the cutting tool being one of pruning shears and scissors.

In re Claim 14, Gemignani teaches a control process of a cutting tool including: 
an electrically conductive cutting element (see Pg. 5, ll. 30-36, teaching blade in electrical contact); 
an electrically controlled drive motor for actuating the cutting element (electromechanical actuator – see Pg. 5, ll. 10-29);
a gripping handle of the cutting tool for the operator's hand (hand grip back 2a), electrically insulated from the cutting element (see Pg. 5, ll. 10-29 teaching the box body 2 made of an electrically non-conductive material) and provided with at least one first manual contact electrode (plate #5 – see Figs. 1-2) in which, when an operator grasps the gripping handle and touches the first manual contact electrode (the user contacts #5 in Figs. 1-2 during use);
one compares: 
an impedance characteristic of a first electric circuit including the first manual contact electrode (see Figs. 1, point “A” and Fig. 2, #5), a first electrical impedance and the cutting element (see Figs. 1-2, #1; see Pg. 6, ll. 24 – Pg. 7, ll. 18 – this circuit has an impedance), and an emergency stop of the cutting tool is triggered when the impedance 

Gemignani does not teach at least one second manual contact electrode and a threshold characteristic which is dependent on an impedance value of a second electric circuit including the first manual contact electrode, the second manual contact electrode, the first electrical impedance and a second electrical impedance. 

However, FR3074712A1 teaches that it is known to provide for two manual contact electrodes, one on the trigger (see FR3074712A1 translation, Pg. 2, ll. 37- Pg. 3, ll. 5) as well as one on the body of the device (see FR3074712A1 translation, Pg. 3, ll. 6-17; see also Pg. 3, ll. 18-28).   It would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to add additional contacts to the device of Gemignani, as taught by FR3074712A1 add a second electrode to the trigger of the device, because security is available as soon as the user touched the trigger/actuating means (see FR3074712A1 translation, Pg. 2, ll. 37- Pg. 3, ll. 5). 

Such a combination would provide for at least one second manual contact (as taught by FR3074712A1) electrode and a threshold characteristic which is dependent on an impedance value of a second electric circuit (both electrodes would be in an electric circuit) including the first manual contact electrode, the second manual contact electrode, the first electrical impedance and a second electrical impedance (each of the two circuits would have an separate impedance). 

In re Claim 15, Gemignani in view of FR3074712A1, for the reasons above in re Claim 14, teaches in which an emergency stop of the actuating motor is also caused in response to the detection of a non-zero voltage potential on the cutting element (see Gemignani, Pg. 6, ll. 14-22, Pg. 8, ll. 9 - Pg. 9, ll. 10).

In re Claim 16, Gemignani in view of FR3074712A1, for the reasons above in re Claim 14, teaches in which one of the following steps is triggered immediately in the event of an emergency stop: cutting off the power supply to the actuating motor;- braking operation acting on the actuating motor and/or the cutting element;- triggering of an emergency movement of the actuating motor (see Gemignani, teaching the reopening of the blades).

In re Claim 17, Gemignani in view of FR3074712A1, for the reasons above in re Claim 14, teaches in which one also causes either an emergency stop of the actuating motor or a de-activation of the actuating motor, in case of detection of an accidental opening of the second electric circuit (see Gemignani, teaching the reopening of the blades).

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/136311 to Gemignani in view of FR3074712A1 and further in view of US 8,276,280 to Lee. 



In re Claim 9, modified Gemignani does not teach  which the emergency stop device includes at least one of the following: a power cutoff switch for the electric motor;  an electronic control card for the electric motor, a cutoff switch of the trigger command for a cutting operation; and an emergency brake of the cutting element.

However, However, Lee teaches that it is known to provide a cut off contact switch (see Lee, Fig. 1, #33; see also Col. 3, ll. 38-43 and Claim 8) which provides power to the device.  In the same field of invention, pruners/shears, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to provide a cut off switch as taught by Lee on the device of modified Gemignani.  Doing so would allow the user to cut power to the device in an instant by removing his or her hands. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN RILEY whose telephone number is (571)270-7786. The examiner can normally be reached Monday - Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/JONATHAN G RILEY/Primary Examiner, Art Unit 3724